DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/25/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The abstract of the disclosure is objected to because:
Line 2, replace “on ore” with “one or”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, Lie 2, replace “on” with “one”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0324894 (Fredericks et al.) in view of U.S. Patent Application Publication No. 2016/0207625 (JUDAS et al.).
Regarding Claims 1, 4, 16 and 17, Fredericks et al. teaches: Claim 1 - a multirotor aircraft (100) that includes a chassis (111), three or more vertical rotors (230), one or more free wings (310, 330, 410, 420, 430, etc.) and; wherein the one or more free wings (310, 330, 410, 420, 430, etc.) are attached to the chassis (111) by an axial connection and the one or more free wings (310, 330, 410, 420, 430, etc.) rotate freely around their horizontal axis so that the angle of the one or more free wings (310, 330, 410, 420, 430, etc.) is changed relative to the chassis (111) according the flow of air over the one or more free wings (310, 330, 410, 420, 430, etc.); whereby the one or more vertical rotors (230) and the one or more free wings (310, 330, 410, 420, 430, etc.) Claim 16 – wherein the aircraft (100) includes two horizontal rotors (230) which are controlled differentially to control the yaw of the aircraft (100) when the aircraft is hovering (Paragraph [0099]), (Figures 1-30); Claim 17 - wherein the aircraft (100) comprises a pair of free wings (310, 330, 410, 420, 430, etc.), (Figures 1-30).
Fredericks et al. does not teach: one or more fixed horizontal rotor (Claim 1); and wherein the aircraft further includes a pitch stabilizer in order to help the vertical rotors while flying horizontally or when the rotors stop working (Claim 4). However, JUDAS et al. teaches: Claim 1 – an aircraft (1) comprising one or more fixed horizontal rotor (11), (Figures 1 and 2); Claim 4 - wherein the aircraft (1) further includes a pitch stabilizer (25) in order to help the vertical rotors (7) while flying horizontally or when the rotors (7) stop working, (Figures 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify the aircraft of Fredericks et al. to have one or more fixed horizontal rotor (Claim 1); and wherein the aircraft further includes a pitch stabilizer in order to help the vertical rotors while flying horizontally or when the rotors stop working (Claim 4) as taught b JUDAS et al. for the purposes of providing more stable flight to the aircraft of Fredericks et al.

Claims 5, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0324894 (Fredericks et al.) in view of U.S. Patent Application Publication No. 2016/0207625 (JUDAS et al.), and further in view of U.S. Patent No. 5,69,359 (Rutan et al.).
Regarding Claims 5, 6, 10 and 11, Fredericks et al. as modified by JUDAS et al. teach the aircraft as described above, in addition to Fredericks et al. teaching: Claim 10 - wherein when the aircraft (100) is in hover mode the one or more vertical rotors (230) are controlling and stabilizing the pitch yaw and roll of the aircraft (100) and the one or more free wings (310, 330, 410, 420, 430, etc.) are free to rotate around their axis according to a wind facing the aircraft (100) thereby providing lift and saving energy of the vertical rotors (230), (Figures 1-30); Claim 11 – wherein when the aircraft (100) is in horizontal flight mode the one or more vertical rotors (230) are at minimal speed, (Figures 1-30); and JUDAS et al. Claim 11 - the fixed horizontal rotor (11) provides thrust for a required speed of the aircraft (1), (Figures 1 and 2). Fredericks et al. as modified by JUDAS et al. do not teach: wherein the one or more free wings are equipped with control surfaces which control the angle of each free wing separately and so rise or lower lift of each of them (Claim 5); wherein the control surfaces reduce the lift on the one or more free wings in order to stop climbing of the aircraft (Claim 6); and the one or more control surfaces of the free wings are controlled to provide lift and roll control thereby saving energy from the vertical rotors (Claim 11). However, Rutan et al. teaches: Claim 5 - one or more free wings (104a and 104b) are equipped with control surfaces (110a and 110b) which control the angle of each free wing (104) separately and so rise or lower lift of each of them, (Figures 1-8F); Claim 6 – wherein the control surfaces (110a and 110b) reduce the lift on the one or more free wings (104) in order to stop climbing of the aircraft, (Figures 1-8F); Claim 11 - the one or more control surfaces (110a and 110b) of the free wings (104) are controlled to provide lift and roll control, (Figures 1-8F). Therefore, it would have been obvious to one of ordinary skill in the art to modify the aircraft of Fredericks et al. as modified by JUDAS et al. to have wherein the one or more free wings are equipped with control surfaces which control the angle of each free wing separately and so rise or lower lift of each of them (Claim 5); wherein the control surfaces reduce the lift on the one or more free wings in order to stop climbing of the aircraft (Claim 6); and the one or more control surfaces of the free wings are controlled to provide lift and roll control thereby saving energy from the vertical rotors (Claim 11) as taught by Rutan et al. for the purposes of providing additional control to the aircraft of Fredericks et al. as modified.

Allowable Subject Matter
Claims 7-9 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/               Primary Examiner, Art Unit 3649